Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 August 1821
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				6.
					My dearest friend.
					Washington 19. Augt. 1821.
				
				I have received your Letters of the 9th and 10th. and am able now only to ask you not to be disappointed if I should not reach Dedham next Saturday as I have proposed.The day before yesterday I was obliged to send an Express to the President, who is at Shannondale Springs—His answer might have obliged me to put off my visit to the North entirely—The Express has just returned—I cannot start to–morrow; but yet hope that I may on Tuesday—Then if I am not detained Philadelphia I may yet get through this week—Otherwise you are not to expect me till the night before Commencement.Mr and Mrs Smith sailed from Port au Prince for Pensacola the 27th. of July—Well.I can not even see to assure you of my unseasing / affection
				
					A.
				
				
			